DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the grounds that the Examiner has not cited any specific prior art to show that the “special technical feature” makes a contribution over the prior art.  This is not found persuasive because lack of unity can be determine a priori or a posteriori.  From MPEP 1850 II, third paragraph:
“Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.”
Lack of unity can be considered before looking at the prior art.  The Examiner made an a priori
If the Applicant desires their interpretation of the lack of unity rules and regulations, then the Applicant is invited to look at the instant ISR and Written Opinion which shows US PGPub 2018/0111198 anticipating claim 1 and its plunger (i.e. the common special technical feature), and is also used as the basis of the rejection herein.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is included in the metes and bounds of “near”, how would someone know if they have infringed this claim?  Since this information is not disclosed then the term is seen as vague and indefinite.  A possible amendment would be to say “proximate to the leading edge” (and the same in the specification).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitanov et al (US PGPub 2018/0111198; already of record, herein Vitanov).  Regarding claim 1, Vitanov teaches:
A print particle vessel to contain print particles (Figure 1, container 123)
A plunger (Figure 1, comprising base 102, seal 103, elevator 105, and substrate 109), comprising a fibrous seal element (seal 103, paragraph 0194, the seal can be fibrous) to engage an inside surface of the print particle vessel (As seen by the structural relation of the seal 103 and container 123), wherein the fibrous seal element seals an interface between the plunger and the inside surface of the print particle vessel to prevent escape of the print particles at the interface during movement of the plunger within the print particle vessel (paragraph 0194, the seal 103 prevents the powder from going below the substrate 109)
Regarding claim 2, Vitanov teaches:
Wherein the fibrous seal element comprises a felt material (cloth (e.g. felt), paragraph 0194)


Regarding claim 4, Vitanov teaches:
Wherein the fibrous seal element is positioned near a leading edge of the plunger (As seen in Figure 1 the seal 103 is at the leading edge of the plunger)
Regarding claim 5, Vitanov teaches:
Wherein the fibrous seal element wipes print particles from the inside surface of the print particle vessel during movement of the plunger (this is seen as a natural effect of such a seal, further, paragraph 0194 discusses the fact that the seal prevents print material from going below the seal, thus the seal wipes as claimed)
Regarding claim 6, Vitanov teaches:
Wherein the fibrous seal element inhibits air escape from around the interface during movement of the plunger (paragraph 0194, the seal can be impervious to gas)
Regarding claim 7, Vitanov teaches:
Wherein the fibrous seal element maintains a constant pressure on the inside surface of the print particle vessel during movement of the plunger 9Paragraph 0194, the seal can be semipermeable to gas, thus this would allow for constant pressure since gas would pass through the seal during movement of the plunger)

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al (U.S. Patent 6,554,600; herein Hofmann).  Regarding claim 1, Hofmann teaches:
A print particle vessel to contain print particles (interchangeable container 12/112)
A plunger (work piece platform 8/108 with a seal, column 8, lines 8-13 and 51-63), comprising a fibrous seal element (the seal can be felt, column 8, line 58) to engage an inside surface of the print particle vessel, wherein the fibrous seal element seals an interface between the plunger and the inside surface of the print particle vessel to prevent escape of the print particles at the interface during movement of the plunger within the print particle vessel (the seal acts as claimed in column 8, lines 51-63, the seal 103 prevents the powder from going below the platform)
Regarding claim 2, Hofmann teaches:
Wherein the fibrous seal element comprises a felt material (the seal can be felt, column 8, line 58)
Regarding claim 3, Hofmann teaches:
Wherein the plunger comprises an elastomeric plunger head (the seal can have layers, some of which can be silicone (column 8, lines 51-63), thus this makes the plunger head elastomeric, since the seal is part of the platform)
Regarding claim 4, Hofmann teaches:
Wherein the fibrous seal element is positioned near a leading edge of the plunger (column 8, lines 51-63, the manner in which the seal is constructed with the platform puts it at a leading edge)
Regarding claim 5, Hofmann teaches:
Wherein the fibrous seal element wipes print particles from the inside surface of the print particle vessel during movement of the plunger (this is seen as a natural effect of such a seal)
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743